 1                                                       The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9                FOR THE WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
10
     MINNESOTA LIFE INSURANCE                    Case No. 2:18-cv-01058-RAJ
11
     COMPANY,
12                                               ORDER GRANTING DEFENDANT
               Plaintiff,                        ROBERSON’S MOTION FOR
13                                               SUMMARY JUDGMENT
     v.
14
15   WENDY ROBERSON, an individual; A.
     R., a minor, by and through her guardian,
16   CHRISTINE RIGGENBERG,
17             Defendants.
18
19   A. R., a minor, by and through her
     guardian, CHRISTINE RIGGENBERG,
20
               Crossclaim
21             Plaintiff,
22
     v.
23
24   WENDY ROBERSON, an individual
25
                Crossclaim
26              Defendant.

27
28
 1        This matter comes before the Court on Defendant Wendy Roberson’s Motion for
 2   Summary Judgment (Dkt. #27). For the reasons stated below, the Court GRANTS the
 3   Motion.
 4                                    I.    BACKGROUND
 5        Plaintiff Minnesota Life Insurance Company (“Minnesota Life” or “Plaintiff”) is a
 6   life insurance company based in Minnesota. Dkt. #1 at ¶ 1. John Marcel Miller (“Mr.
 7   Miller”) was covered for supplemental life insurance under a group universal life
 8   insurance policy (the “Policy”), issued by Minnesota Life to Mr. Miller’s employer,
 9   Honeywell International, Inc.. Id. at ¶ 6; Dkt. #16 at ¶ 30. In addition to his coverage
10   under the Policy, Mr. Miller also received other benefits including basic life insurance
11   and retirement benefits (“the Benefits”). Dkt. #16 at ¶ 32.
12        On December 30, 2010 Mr. Miller designated his daughter, A.R., a minor, (“A.R.”
13   or “Defendant A. R.”) and his “domestic partner,” Wendy Roberson (“Defendant
14   Roberson” or “Ms. Roberson”), as 50% beneficiaries under the Policy. Dkt. #16 at ¶ 38;
15   Dkt. #28 at ¶ 2. On January 6, 2011, Mr. Miller also updated his Benefits designations,
16   listing Defendant A.R. and Defendant Roberson as 50% beneficiaries. Dkt. #16 at ¶ 37.
17   Mr. Miller and Ms. Roberson’s romantic relationship terminated at some point in 2011.
18   Dkt. #16 at ¶ 39; Dkt. #28 at ¶ 4. On May 20, 2012, Mr. Miller updated his Benefits
19   beneficiary designations, removing Ms. Roberson as a beneficiary and designating
20   Defendant A.R. as the sole, 100% beneficiary. Dkt. #16 at ¶ 40; Dkt. #27 at 6. Mr.
21   Miller did not make any changes to his beneficiary designations under the Policy. Dkt.
22   #27 at 6.
23        On April 4, 2016, Mr. Miller died. Dkt. #15 at ¶ 7; Dkt. #27 at ¶ 5. At the time of
24   his death, the total life insurance benefits due under the Policy was $135,149.69. Id. Ms.
25   Roberson and A.R. were both named as 50% beneficiaries under the Policy. Dkt. #16 at
26   ¶ 38; Dkt. #28 at ¶ 2. Following Mr. Miller’s death, A.R., through her guardian,
27   Christine Riggenberg, submitted a claim for her portion of the coverage and received her
28   50% distribution (totaling approximately $69,205.05) under the Policy. Dkt. #1 at ¶¶ 8-9.
 1   On October 30, 2017, Ms. Roberson also submitted a claim for the remaining 50% under
 2   the Policy. Dkt. #1 at ¶ 11. Shortly after Ms. Roberson submitted her claim, Plaintiff
 3   was notified by counsel for A.R. and her guardian, that they were disputing Ms.
 4   Roberson’s status as a beneficiary under the Policy. Dkt. #1 at ¶ 11. According to
 5   Plaintiff, counsel for A.R. argued that Mr. Miller had failed to remove Ms. Roberson as a
 6   beneficiary under the Policy due to “mistake or oversight” and that under Washington
 7   statute RCW 11.07.010(2), which provides for the revocation of prior beneficiary
 8   designations upon termination of a marriage or state registered domestic partnership, Ms.
 9   Roberson was not entitled to recover under the Policy. Dkt. #1 at ¶ 11.
10        On July 18, 2018, Plaintiff filed the instant complaint for interpleader. Dkt. #1.
11   Defendant A.R. subsequently filed her answer and crossclaim for declaratory judgment
12   under 28 U.S.C. § 2201. Dkt. #16. On March 11, 2019, this Court issued an order
13   granting Plaintiff’s motion for judgment in interpleader and discharging Plaintiff from
14   this action. Dkt. # 22. Ms. Roberson filed this motion for summary judgment against
15   Defendant A.R. on June 4, 2019. Dkt. #27. Defendant A.R. has not submitted an
16   opposition to Ms. Roberson’s motion.
17                                  II.   LEGAL STANDARD
18          Summary judgment is appropriate if there is no genuine dispute as to any material
19   fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
20   56(a). The moving party bears the initial burden of demonstrating the absence of a
21   genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
22   Where the moving party will have the burden of proof at trial, it must affirmatively
23   demonstrate that no reasonable trier of fact could find other than for the moving party.
24   Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). On an issue where
25   the nonmoving party will bear the burden of proof at trial, the moving party can prevail
26   merely by pointing out to the district court that there is an absence of evidence to support
27   the non-moving party’s case. Celotex Corp., 477 U.S. at 325. If the moving party meets
28   the initial burden, the opposing party must set forth specific facts showing that there is a
 1   genuine issue of fact for trial in order to defeat the motion. Anderson v. Liberty Lobby,
 2   Inc., 477 U.S. 242, 250 (1986). The court must view the evidence in the light most
 3   favorable to the nonmoving party and draw all reasonable inferences in that party’s favor.
 4   Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150-51 (2000).
 5          However, the court need not, and will not, “scour the record in search of a genuine
 6   issue of triable fact.” Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996); see also
 7   White v. McDonnell-Douglas Corp., 904 F.2d 456, 458 (8th Cir. 1990) (the court need
 8   not “speculate on which portion of the record the nonmoving party relies, nor is it obliged
 9   to wade through and search the entire record for some specific facts that might support
10   the nonmoving party’s claim”). The opposing party must present significant and
11   probative evidence to support its claim or defense. Intel Corp. v. Hartford Accident &
12   Indem. Co., 952 F.2d 1551, 1558 (9th Cir. 1991).
13        For reasons not apparent from the record, Defendant A. R. does not oppose Ms.
14   Roberson’s motion for summary judgment. Fed. R. Civ. P. 56(e)(2) authorizes a court
15   considering an unopposed summary judgment motion to treat an assertion of fact from
16   the moving party as undisputed. Under Local Rule CR 7(b)(2) the court may treat a
17   party’s failure to oppose a motion “as an admission that the motion has merit.” A court
18   cannot, however, grant a summary judgment motion merely because it is unopposed,
19   even where its local rules might permit it. Henry v. Gill Indus., Inc., 983 F.2d 943, 949–
20   50 (9th Cir. 1993). The Court may only grant summary judgment if “the motion and
21   supporting materials ... show that the movant is entitled to it.” Fed. R. Civ. P. 56(e).
22                                       III. DISCUSSION
23        In her motion for summary judgment, Ms. Roberson argues that Defendant A.R. has
24   failed to demonstrate a genuine issue of material fact. Dkt. #27 at 7. Ms. Roberson first
25   contends that the Washington statute, RCW 11.07.010(2), referenced in Minnesota Life’s
26   complaint for interpleader, does not extend beyond formal marriages or state registered
27   domestic partnerships. Dkt. #27 at 4-5. Ms. Roberson also argues that she is entitled to
28   summary judgment on Defendant A.R.’s crossclaim because Defendant A.R. has
 1   provided no admissible evidence to support her allegation that Mr. Miller intended to
 2   disinherit Ms. Roberson. Dkt. #27 at 5-7.
 3          A. Applicability of RCW 11.07.010(2)
 4        The Court will first consider the applicability of RCW 11.07.010(2), a Washington
 5   statute which provides for the revocation of prior beneficiary designations upon
 6   termination of a marriage or state registered domestic partnership. RCW 11.07.010(2)
 7   provides in relevant part:
 8              If a marriage or state registered domestic partnership is dissolved
                or invalidated, or a state registered domestic partnership
 9              terminated, a provision made prior to that event that relates to the
10              payment or transfer at death of the decedent’s interest in a
                nonprobate asset in favor of or granting an interest or power to the
11              decedent's former spouse or state registered domestic partner, is
                revoked.
12
     RCW § 11.07.010(2). In its complaint for interpleader, Plaintiff alleged that this
13
     interpleader action was initiated after Defendant A.R.’s counsel contacted Plaintiff and
14
     disputed Ms. Roberson’s status as a beneficiary under RCW 11.07.010(2). Dkt. #1 at ¶
15
     11. Ms. Roberson argues that RCW 11.07.010(2) does not preclude her from recovering
16
     her portion of the Policy because the statute only applies to marriages and state registered
17
     domestic partnerships, not the “less formal boyfriend/girlfriend relationship.” Dkt. #27 at
18
     2.
19
          Under Washington law, if a “statute’s meaning is plain on its face, then the court
20
     must give effect to that plain meaning as an expression of legislative intent.” State, Dep't
21
     of Ecology v. Campbell & Gwinn, L.L.C., 146 Wash. 2d 1, 9-10 (2002). Here, the plain
22
     language of the statute expressly limits its application to “decree[s] of dissolution of
23
     marriage” or “declaration[s] of invalidity or certification[s] of termination of a state
24
     registered domestic partnership.” RCW § 11.07.010(1). The text of the provision is
25
     neither ambiguous or unclear. The statute references only the termination or dissolution
26
     of “marriages” or “state registered domestic partnerships.” Id. The Court will not read
27
     into the statute that which the legislature omitted. Auto. Drivers & Demonstrators Union
28
 1   Local No. 882 v. Dep't of Ret. Sys., 92 Wash. 2d 415, 421 (1979) (“This court cannot read
 2   into a statute that which it may believe the legislature has omitted, be it an intentional or
 3   inadvertent omission.”). The parties do not dispute that Mr. Miller and Ms. Roberson
 4   were never married or in a state registered domestic partnership. Dkt. #15 at ¶ 2; Dkt.
 5   #16 at ¶ 36. As a result, the Court finds that RCW 11.07.010(2) does not apply.
 6          B. Plaintiff has failed to establish a genuine issue of material fact
 7        The Court must apply the law of the forum state in interpleader actions filed under
 8   28 U.S.C. § 1335. Davis v. Aetna Life Ins. Co., 279 F.2d 304, 307 (9th Cir. 1960). It is
 9   well-established that the interpretation of insurance policies is a question of law. Kitsap
10   County v. Allstate Ins. Co., 136 Wash.2d 567, 575 (1998). An insurance policy is a
11   contract, and courts shall determine the contracting parties’ intent by resorting to a fair,
12   reasonable, and sensible construction of the contract’s language, as the average purchaser
13   would understand. See Sharbono v. Universal Underwriters Ins. Co., 139 Wash. App.
14   383, 394 (2007) (internal citations omitted). Courts will enforce an insurance contract as
15   written if the contact is clear and unambiguous, regardless of the parties’ intent. See
16   Sharbono, at 394 (“If an insurance contract’s language is neither ambiguous nor difficult
17   to comprehend, we will enforce the intent expressed in the policy[.]”).
18          Here, the parties do not dispute that Ms. Roberson is a designated beneficiary
19   under the policy. Dkt. #16 at ¶ 38; Dkt. #28 at ¶ 2. Instead, Defendant A.R., in her
20   crossclaim for declaratory judgment, seeks a declaration that Mr. Miller intended to
21   remove Ms. Roberson from the Policy. Dkt. #16 at ¶ 47. Specifically, A.R. alleges that
22   in 2011, Mr. Miller made changes to his beneficiary designations, for both the Policy and
23   Benefits, listing Ms. Roberson and A.R. as 50% beneficiaries. Dkt. #16 at ¶ 37. Later, in
24   May 2012, after Mr. Miller and Ms. Roberson ended their relationship, A.R. alleges that
25   Mr. Miller made changes to his Benefits, removing Roberson as a beneficiary. Dkt. #16
26   at ¶ 40. According to A.R., Mr. Miller was unaware that changes he made to his Benefits
27   designations did not translate to the Policy at issue. Id. at ¶ 35. Ms. Roberson argues
28   that Defendant A.R.’s speculation regarding Mr. Miller’s intent is insufficient to create a
 1   factual dispute for the purposes of summary judgment. Dkt. #27 at 7. The Court is
 2   inclined to agree.
 3          Ms. Roberson, for her part, has presented evidence that she is a named beneficiary
 4   under the Policy. Dkt. #27 at ¶ 2; Dkt. 28, Ex. A.. Defendant A.R. has not presented any
 5   evidence to support for her allegation that Mr. Miller also intended to remove Ms.
 6   Roberson as a beneficiary under the Policy. Dkt. #16 at ¶ 47. Under Rule 56(e) “a party
 7   opposing a properly supported motion for summary judgment may not rest upon mere
 8   allegation or denials of his pleading, but must set forth specific facts showing that there is
 9   a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).
10   Defendant A.R. has opted not to respond to Roberson’s motion for summary judgment or
11   provide any evidence beyond the allegations in her cross-claim. Dkt. #16. Without
12   more, Defendant A.R.’s allegations are just that, allegations. Villiarimo v. Aloha Island
13   Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002) (holding uncorroborated and self-serving
14   testimony does not create a genuine issue of material fact). The Court finds that
15   Defendant A.R.’s uncorroborated allegations regarding Mr. Miller’s changes to the
16   Benefits and Policy and her speculation regarding his motives are insufficient to create a
17   factual dispute under Rule 56. Witherow v. Paff, 52 F.3d 264, 266 (9th Cir. 1995)
18   (“speculation does not create a factual dispute.”).
19                                      IV. CONCLUSION
20   For the foregoing reasons, Defendant’s Motion Summary Judgment (Dkt. # 27) is
21   GRANTED.
22
23   DATED this the 2nd day of August, 2019.
24
25
                                                       A
                                                       The Honorable Richard A. Jones
26
                                                       United States District Judge
27
28
